Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 10/10/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2017/0271762, hereby referred as Ko).
Regarding claim 1, 
Ko discloses;
An apparatus, comprising (figures 5A and 11A): 
an array of lenses that comprises a first lens and a second lens (plurality of lenses 1110); and 
a plurality of antenna element arrays (figure 5A, see the plurality of antenna element arrays 510), wherein a first antenna element array of the plurality comprises: a plurality of antenna elements (see paragraph [0060] and figures 5A and 11A).

Ko may not explicitly disclose;
Phase shifting circuitry operable to steer a first beam between the first antenna element array and the first lens and to steer a second beam between the first antenna element array and the second lens.  

However, Ko teaches in paragraph [0088]:
The phased array antenna 1130 may transmit a steerable beam. The present embodiment shows that when the phased array antenna 1130 steers the beam to be transmitted in a direction perpendicular to the phased array antenna 1130, the transmitted beam passes through the center of the middle sub-lens of the lens 1110. 
Moreover, Ko teaches in paragraph [0089]:
When the phased array antenna 1130 transmits a beam by changing the angle 1150. The beam passing through the lens may be concentrated to the second focal point and the third focal point.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching for Phase shifting circuitry operable to steer a first beam between the first antenna element array and the first lens and to steer a second beam between the first antenna element array and the second lens, as taught in paragraphs [0088]-[0089] in order to obtain a high gained antenna.   

Regarding claim 2, 
Ko discloses;
Wherein a second antenna element array of the plurality comprises: a second plurality of antenna elements (figure 5A, second antenna array 510); and 
second phase shifting circuitry operable to steer a third beam between the second antenna element array and the first lens and to steer a fourth beam between the second antenna element array and the second lens (see the teaching in paragraphs [0087]- [0089]).  

Regarding claim 3, 
Ko discloses;
Wherein the phase shifting circuitry is operable to steer the first beam between the first antenna element array and the first lens concurrent with steering the second beam between the first antenna element array and the second lens (figures 5A and 11A, the antenna array 510 and lenses 1110, see the teaching for different angle 1150 for the beams in paragraphs [0088]- [0089]).  
Regarding claim 4, 
Ko discloses;
Wherein each antenna element array of the plurality is operable to concurrently steer a respective beam in a respective direction corresponding to the first lens (figures 5A and 11A, the antenna arrays 510 and lenses 1110, see the teaching for different angle 1150 for the beam scanning in paragraphs [0088]- [0089]).   

Regarding claim 5, 
Ko discloses;
Wherein each antenna element array of the plurality (figure 5A, second antenna arrays 510) is operable to concurrently steer a respective plurality of beams, each beam of the respective plurality (figures 5A and 11A, the antenna arrays 510 and lenses 1110, see the teaching for different angle 1150 for the beam scanning in paragraphs [0088]- [0089]) corresponding to a respective lens of the array of lenses (figure 11A, lenses 1110). 

Regarding claim 6, 
Ko discloses;
Control circuitry coupled with the plurality of antenna element arrays (figure 18, controller 1810 and antenna array 1850), wherein the control circuitry is configured to: identify a first movement of a user equipment (UE), wherein the first beam is associated with the UE; cause the first antenna element array, based at least in part on the first movement of the UE, to cease steering the first beam between the first antenna element array and the first lens; and cause a second antenna element array of the plurality, based at least in part on the first movement of the UE, to steer a third beam between the second antenna element array and the first lens, wherein the third beam is associated with the UE (See paragraph [0044] for disclosing various types of UE. figures 5A and 11A, the antenna arrays 510 and lenses 1110, see the teaching for different angle 1150 for the beam scanning in paragraphs [0088]- [0089]) and lenses 1110). 

Regarding claim 7, 
Ko discloses;
Wherein the control circuitry is further configured to: identify a second movement of the UE; cause the second antenna element array, based at least in part on the second movement of the UE, to cease steering the third beam between the second antenna element array and the second lens; and cause the first antenna element array, based at least in part on the second movement of the UE, to steer the second beam between the first antenna element array and the second lens, wherein the second beam is associated with the UE (See paragraph [0044] for disclosing various types of UE such a smart phone. figures 5A and 11A, the antenna arrays 510 and lenses 1110, see the teaching for different angle 1150 for the beam scanning in paragraphs [0088]- [0089]) and lenses 1110).   

Regarding claim 8, 
Ko does not disclose;
Wherein a distance between the first antenna element array and each lens of the array of lenses is greater than a far field length for the first antenna element array.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein a distance between the first antenna element array and each lens of the array of lenses is greater than a far field length for the first antenna element array to have an antenna with better gain, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 10, 
Ko discloses;
A third lens of the array of lenses, wherein the array of lenses comprises a two- dimensional array of lenses, and wherein: the first lens and the second lens are aligned along a first dimension; and the first lens and the third lens are aligned along a second dimension (figure 11A, three lenses 1110 in two dimensional). 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2017/0271762, hereby referred as Ko) in view of Caimi et al. (US 2004/0227683, hereby referred as Caimi).
Regarding claim 9, 
Ko discloses;
Wherein: each lens of the array of lenses has a respective diameter (figure 11A, a diameter for each of the lens of lenses 1110).

Ko does not disclose;
A width of the first antenna element array is smaller than the respective diameter of each lens of the array of lenses.  

However, Caimi teaches;
A width of the first antenna element array is smaller than the respective diameter of each lens of the array of lenses (see paragraph [0094] for teaching that antennas cab be scaled to another resonant frequency by dimensional variation). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of frequency scaling of antennas to have a width of the first antenna element array is smaller than the respective diameter of each lens of the array of lenses, as taught by Caimi, into Ko in order to obtain desired frequency bands. 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2017/0271762, hereby referred as Ko) in view of Alpman et al. (US 2020/0091608, hereby referred as Alpman). 
Regarding claim 11, 
Ko does not disclose;
Switching circuitry operable to deactivate a subset of the plurality of antenna elements within the first antenna element array; and control circuitry coupled with the first antenna element array and configured to cause the switching circuitry to deactivate the subset of the plurality of antenna elements based at least in part on an operating mode for the apparatus. 

However, Alpman teaches;
Switching circuitry operable to deactivate a subset of the plurality of antenna elements within the first antenna element array; and control circuitry coupled with the first antenna element array and configured to cause the switching circuitry to deactivate the subset of the plurality of antenna elements based at least in part on an operating mode for the apparatus (see figure 1A, the switching circuitry and controller 184A for the antenna array). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a switching circuitry operable to deactivate a subset of the plurality of antenna elements within the first antenna element array; and control circuitry coupled with the first antenna element array and configured to cause the switching circuitry to deactivate the subset of the plurality of antenna elements based at least in part on an operating mode for the apparatus, as taught by Alpman, into Ko in order to provide an improved antenna for the apparatus.  


 Regarding claim 12, 
Ko discloses;
Wherein the subset of the plurality of antenna elements comprises: a first antenna element and a second antenna element respectively disposed at a first edge and a second edge of the first antenna element array (figure 5A, see the antenna arrays 510 and each array comprises of a plurality of antenna elements); or a first subset of antenna elements that is interleaved with a second subset of antenna elements within the first antenna element array.  

Regarding claim 13, 
Ko discloses;
Wherein the plurality of antenna element arrays are each configured to be reciprocal with respect to transmission and reception of signals (figure 5A, see the antenna arrays 510 and each array comprises of a plurality of antenna elements).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alamouti et al. US Patent No. 8,193,994 discloses, Fig. 5; 
an apparatus, comprising: an array of lenses that comprises a first lens and a second lens; and
a plurality of antenna element arrays, wherein a first antenna element array of the plurality comprises: a plurality of antenna elements; and phase shifting circuitry operable to steer a first beam between the first antenna element array and the first lens and to steer a second beam between the first antenna element array and the second lens. 
Rofougaran et al. US 2020/0212588 and US 2020/0212590, each alone, discloses an apparatus, comprising: a first lens; and a plurality of antenna element: a and phase shifting circuitry operable to steer a first beam between the first antenna element array and the first lens and to steer a second beam between the first antenna element array and the second lens. 
Karabacak et al. US Patent No. 10,714,836 discloses an apparatus, comprising: a plurality of antenna lenses:  and a plurality of phase shifting circuitries.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/           Primary Examiner, Art Unit 2845